MEMORANDUM **
Shirley Ann Jackson appeals her 18-month sentence imposed following a guilty-plea conviction for conspiracy, wire fraud, and mail fraud, in violation of 18 U.S.C. §§ 2, 371, 1343, and 1341. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.